Citation Nr: 0836809	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, as secondary to the veteran's service-connected 
PTSD.

3.  Entitlement to service connection for sleep apnea 
syndrome, as secondary to the veteran's service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's witness, N.S.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the veteran's 
rating for his PTSD from 30 percent disabling to 50 percent 
disabling.  Additionally, this matter comes to the Board on 
appeal from an October 2007 rating decision issued by the VA 
RO in Philadelphia, Pennsylvania, which denied the veteran's 
claims for entitlement to service connection for coronary 
artery disease and sleep apnea, and from a November 2007 
rating decision which confirmed and continued the previous 
denial of service connection for coronary artery disease.

The veteran testified before a Decision Review Officer (DRO) 
at a hearing held at the RO in July 2006.  A copy of the 
hearing transcript is in the record.

In July 2008, the appellant testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO in 
Philadelphia, Pennsylvania (Travel Board hearing).  A copy of 
the transcript is associated with the record.

The issues of entitlement to service connection for coronary 
artery disease and sleep apnea syndrome, as secondary to the 
veteran's service-connected PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 6, 2007, the veteran's service-connected 
PTSD has been shown to be manifested by such symptoms as 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
near-continuous depression affecting the ability to function 
appropriately and effectively, impaired impulse control with 
periods of violence, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  The veteran also has Global 
Assessment of Functioning (GAF) scores attributable to PTSD 
generally ranging from 45 to 50, with fluctuating scores 
including a low score of 30 and a high score of 50.

2.  As of July 6, 2007, the veteran's service-connected PTSD 
has been shown to be manifested by such symptoms as total 
occupational and social impairment due to gross impairment in 
thought processes and communication, intermittent inability 
to perform activities of daily living, suicidal ideation, 
anxiety, insomnia, nightmares, flashbacks, panic attacks, 
inability to focus and maintain attention, survivor's guilt, 
irritability, and isolation.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met for the appellate period prior to July 6, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. 
§ 4.130; Diagnostic Code 9411 (2008).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met as of July 6, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1- 4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). Such notice should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A June 2004 letter provided to the veteran before the January 
2005 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his claim for service connection, what 
the VA would do and had done, and what evidence he should 
provide.  The June 2004 letter also informed the veteran that 
it was his responsibility to help the VA obtain medical 
evidence or other non-government records necessary to support 
his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the veteran's PTSD in its 
January 2005 rating decision, and assigned an initial 
disability rating of 30 percent with an effective date of May 
18, 2004.  In April 2006, the RO increased the evaluation for 
the veteran's PTSD to 50 percent disabling.  Moreover, the RO 
provided notice with respect to the degree of disability and 
the effective date of an award in its April 2006 letter.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to the VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran regarding the issue addressed in 
this decision.  The veteran's service treatment records, VA 
treatment records, and private medical records have been 
obtained.  Moreover, the veteran was provided with VA 
examinations regarding his PTSD in December 2004, February 
2006, October 2006, and February 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations `governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, supra.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
These criteria contemplate that a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2007); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran contends that he is entitled to a disability 
rating greater than 50 percent from May 18, 2004.  The 
veteran has extensive treatment records from VA hospitals 
from October 2004 through June 2008.

The veteran first sought psychological counseling in April 
2004, according to three letters on file from his treating VA 
social worker, R.S., dated November 2004, September 2006, and 
January 2007.  The VA social worker explained in her November 
2004 letter that she provided letters summarizing her 
treatment of the veteran "in lieu of records that contain 
confidential information regarding others."   (In an October 
2004 VA treatment record, the veteran reported having first 
sought the aid of a VA psychologist in October 2003.)

In October 2004, the veteran reported to a VA psychiatrist, 
J.L., that he had been experiencing flashbacks to his time in 
Vietnam for the past year, sometimes initiated by the smell 
of shaving cream.  He further reported that he was startled 
by loud noises, had difficulty sleeping, and experienced 
fatigue throughout the day.  The veteran recounted several 
near-death combat episodes from Vietnam, and stated that he 
felt "like I'm mentally and physically going to blow up."  
The VA psychiatrist further noted that the veteran was on the 
verge of tears, and had high tension in his voice, when 
recounting these events.  The veteran refused to answer 
questions about whether he harbored homicidal impulses, but 
did admit to feeling anger towards his brother, with whom he 
had several physical altercations as recently as 2001.  He 
also admitted to having one physical altercation with his 
wife.  He had passive suicidal ideation.  The veteran noted 
that he did not like being in an area with a lot of people; 
he stated that on the rare occasions in which he would go 
into a restaurant, he would sit in the back, away from other 
people, with his back to the wall.  The veteran further 
admitted to experiencing panic attacks approximately once a 
month, which would awaken him.  He also stated that he had 
aversions to the smell of rice, and to persons of Asian 
descent.  The veteran also noted that he would freeze when 
hearing a helicopter, and that his VA social worker had 
counseled him to avoid news and movies regarding war.  The 
veteran reported having one good friend.  The VA psychiatrist 
noted that the veteran was reporting symptoms of lifelong 
PTSD, presumably meaning since his time in Vietnam.  The VA 
psychiatrist prescribed medication, and scheduled two 
appointments with other VA doctors.

In November 2004, the veteran reported to a VA clinician, 
T.W., that he was experiencing flashbacks and nightmares.  
The veteran had no suicidal or homicidal ideation.  Moreover, 
the clinician noted that the veteran was responding to 
medications and therapy, that his arousal level was better, 
and that his reality sense was "ok."  The VA clinician 
diagnosed the veteran with severe PTSD, and noted that his 
most recent GAF score, also from November 2004, was 50.

Also in November 2004, the veteran's treating VA social 
worker, R.S., wrote a letter to the VA RO.  She noted that 
the veteran had been attending bi-weekly counseling sessions 
since April 2004 on a regular basis to help cope with sleep 
problems, as well as grief, loss, and stress from his 
military service in Vietnam.  She noted that while the 
veteran's symptoms resulted from his military experiences, 
they were exacerbated by the events of September 11, 2001, 
and by the death of his wife from a heart attack in their 
home in 1998.  The VA social worker listed in great detail 
many of the veteran's combat stressors in which he was nearly 
killed, and noted that the veteran continued to experience 
unpleasant memories.  She also noted that he experiences 
flashbacks whenever he hears a helicopter.  Additionally, she 
wrote that he was refusing to see a cardiologist in spite of 
the results of his stress test, thereby manifesting a 
foreshortened sense of future.  The VA social worker 
described the veteran's relationship with his coworkers as 
strained because of his desire to isolate himself.  She found 
that his overall symptoms were moderate to severe.

In December 2004, a VA psychologist, F.T., diagnosed the 
veteran with chronic, severe PTSD, and noted that he also had 
survivor's guilt.  The veteran had a GAF score of 45.  The 
veteran reported the continuing recurrence of traumatic 
memories and nightmares from Vietnam.  The VA psychologist 
also noted that he was "in strong support of" the veteran's 
claim for service connection for PTSD.

Later in December 2004, the veteran was provided with his 
first VA examination.  The veteran reported four combat 
stressors from his service in Vietnam.  With respect to the 
stressors, the veteran reported recurrent thoughts of Vietnam 
approximately five days per week, as well as recurrent dreams 
and nightmares occurring approximately three nights per week.  
He reported a long history of recurrent and vivid flashbacks.  
The veteran described himself as a loner with only a couple 
of long-term friends, a dislike of crowds, and no hobbies.  
The veteran also reported experiencing chronic irritability 
with outbursts of anger, including arguments with his 
supervisor at work.  He further reported having difficulty 
focusing and maintaining his attention, and having an 
exaggerated startle reflex.  The veteran also gave 
indications of  hypervigilance both at home and in public; he 
reported checking and rechecking the security of his home 
every evening.  The veteran displayed normal goal-directed 
speech, and normal psychomotor and cognitive functions.  His 
mood was low.  His affect was sad.  He showed moderate 
anxiety.  He denied having hallucinations, and showed no 
evidence of delusions.  He had brief episodes of suicidal 
thoughts, but no homicidal ideation.  His insight and 
judgment were good.  The VA examiner diagnosed the veteran 
with moderately severe PTSD.  He found that the veteran had a 
GAF score of 44.

In January 2005, the RO granted service connection for PTSD, 
with an evaluation of 30 percent disabling.  The veteran 
filed a notice of disagreement with the rating decision in 
February 2005.

In February 2005, the veteran had an appointment with F.T., 
his VA psychologist.  The veteran described continued PTSD 
symptoms, including traumatic memories of Vietnam, nightmares 
(recalling a traumatic incident from Vietnam), and problems 
sleeping.  The veteran also described having problems with 
his supervisor at work, and with his son, who was using drugs 
and alcohol.  The VA psychologist found no signs of suicidal 
or homicidal ideation, no signs of auditory or visual 
hallucinations, and no signs of psychosis.  He diagnosed the 
veteran with chronic, severe PTSD.  He found that the veteran 
had a GAF score of 45.

In March 2005, the veteran had another appointment with F.T., 
his VA psychologist.  The veteran reported that he would soon 
be moved from the night shift to the day shift at work.  The 
veteran dreaded this change, because it would require more 
interaction with his supervisor.  The VA psychologist 
diagnosed the veteran with PTSD.  He found that the veteran 
had a GAF score of 49.

Also in March 2005, the veteran met with T.W., a VA 
clinician.  The veteran reported no suicidal or homicidal 
ideation.  The VA clinician noted that he was responding to 
his medication.

Later in March 2005, the veteran had a follow-up appointment 
with F.T., his VA psychologist.  The veteran reported that he 
had considered suicide in the past week or two.  His PTSD 
symptoms included recurrence, poor sleep, irritability, and 
depression.  The veteran was neither suicidal nor psychotic 
at the time of the appointment.  The VA psychologist 
diagnosed him with PTSD.  He found that the veteran had a GAF 
score of 48.

In April 2005, the veteran had another follow-up appointment 
with F.T., his VA psychologist.  He was again diagnosed with 
PTSD, and his GAF score was 50.

In June 2005, the veteran met with T.W., a VA clinician.  The 
veteran reported no suicidal or homicidal ideation.  The VA 
clinician noted that he was responding to his medications, 
and gave him medications for an additional two months.

Also in June 2005, the veteran had another follow-up 
appointment with F.T., his VA psychologist.  The veteran 
reported that he had been moved to the day shift at work, but 
that he was avoiding his supervisor.  He also reported that 
he had begun drinking alcohol to self-medicate.  The veteran 
stated that he continued to take his medications.  The VA 
psychologist diagnosed the veteran with PTSD and alcohol 
dependency in remission.  His GAF score was 49.

In August 2005, the veteran again met with F.T., his VA 
psychologist.  The veteran reported problems with his boss 
and another co-worker, and with his sons.  The VA 
psychologist observed that the veteran "is at great risk for 
getting angry and exploding about all these issues and at 
these people; sons, bosses, coworkers."  The VA psychologist 
diagnosed the veteran with PTSD and alcohol dependency in 
partial remission.  The veteran had a GAF score of 49.

Also in August 2005, the veteran saw his VA clinician, T.W., 
who increased his dosage of one drug for PTSD and provided 
him with medications for his PTSD for an additional month.

In October 2005, the veteran again met with his VA clinician, 
T.W., who continued his medications for an additional month.  
Also in October 2005, the veteran met with his VA 
psychologist, F.T., who noted that the veteran stated that he 
would be able to return to the night shift at work in a week.  
The night shift involved fewer encounters with people.  The 
VA psychologist diagnosed the veteran with PTSD.  The veteran 
had a GAF score of 49.

Also in October 2005, the veteran was diagnosed by a private 
clinician, K.J.  He found that the veteran had a GAF score of 
30.  Further, he wrote:  "It is my opinion, and the data 
prove, that...[the veteran] is TOTALLY and PERMANENTLY 
incapacitated directly due to Post Traumatic Stress resultant 
from service connected combat during [the] Vietnam War...."  
The private clinician proceeded to cite a number of generic 
studies of PTSD, as well as VA regulations and court cases, 
some of which were relevant to the veteran's claim.  He also 
generically noted the opinions of VA clinicians and 
examiners.

In December 2005, the veteran saw his VA clinician, T.W., who 
again continued his medications for an additional month.  The 
veteran reported no suicidal or homicidal ideation.  He 
stated that he was again working during the night shift.

In February 2006, the veteran was provided with a second VA 
examination, by a different VA examiner.  The VA examiner 
reviewed the claims file.  The veteran reported that he 
experiences chronic nightmares and flashbacks, and that he 
has trouble sleeping.  He also reported having great 
difficulty in working with others, and a continuous feeling 
of being ready to erupt in anger.  He noted that he looses 
his temper easily, and had once nearly killed his brother.  
The veteran also appeared hypervigilant, and he reported 
regularly checking his doors and windows, as well as scanning 
the perimeter of his house at night with his dog.  He also 
reported sitting with his back to the wall in any public 
building.  The veteran also showed a foreshortened sense of 
future.  The veteran reported missing a considerable amount 
of time at his job, due to stress.  The VA examiner diagnosed 
the veteran with PTSD, and found that he had a GAF score of 
49, indicative of serious symptomatology.

In March 2006, the veteran saw his VA clinician, T.W., who 
continued his medications for two months.  He noted that the 
veteran had a GAF score of 49 from February 2006.

In an April 2006 rating decision, the RO increased the 
veteran's rating from 30 percent disabling to 50 percent 
disabling, effective from the date of the claim, May 18, 
2004.

In May 2006, the veteran saw his VA clinician, T.W., who 
continued his medications for two more months.  He noted that 
the veteran had a GAF score of 49 from April 2006.

In August 2006, the veteran saw his VA clinician, T.W., who 
continued his medications for one month.  He noted a June 
2006 GAF score of 45.

In August 2006, the veteran's VA psychologist, F.T., wrote a 
letter to the VA RO noting the veteran's increased rating of 
50 percent in April 2006 rating decision, and stating that he 
was in support of the veteran's appeal for a further increase 
in the veteran's disability rating.  The VA psychologist 
stated that the veteran reported continuing PTSD symptoms of 
recurrence, hyperarousal, and avoidance.  He also noted that 
the veteran "reports he is having increasing difficulty 
coping with the stress and is doubtful he can work much 
longer."  Furthermore, he noted that the veteran avoids 
people and only socializes with his family.  He diagnosed the 
veteran with chronic, severe PTSD, with a GAF score of 48.

Also in August 2006, the veteran saw a second private 
clinician, J.S.  He also diagnosed the veteran with PTSD.

In September 2006, the veteran's VA social worker, R.S., 
wrote a second letter to the VA RO.  She noted that the 
veteran had attended VA counseling from April 2004 until May 
2005, and that he had returned to VA counseling in August 
2006.  She further noted that he was experiencing symptoms 
including hyperarousal, intrusive thoughts, and isolation, 
and that have was having a difficult time coping with his 
supervisor at work, with whom he had a more strained 
relationship.  Additionally, the veteran had difficulty 
concentrating, which was disrupting his home life, as shown 
by his neglect of cleaning and paying bills even though he 
had the financial means to do so.  The VA social worker 
described the veteran's symptoms as moderate to severe, and 
said that they affected him occupationally, socially, and 
emotionally.

Also in September 2006, the veteran saw his VA clinician, 
T.W., who continued his medications for two months.  He noted 
that the veteran had no suicidal or homicidal ideation, and 
that his PTSD with depressed mood was stable.

In October 2006, the veteran was provided with a third VA 
examination, by the same examiner as in December 2004.  The 
VA examiner reviewed the claims file.  He noted that the 
veteran was especially depressed because one of his sons had 
recently died.  However, he also stated that "over and above 
this the patient has his usual depressive symptoms that are 
secondary to PTSD."  The veteran reported being strongly 
affected by news reports of the wars in Iraq and Afghanistan.  
The VA examiner diagnosed the veteran with very severe PTSD, 
and found that he had a GAF score of 36.

Also in October 2006, the veteran saw his VA clinician, T.W., 
who continued his medications for one month.  He noted that 
the veteran had no suicidal or homicidal ideation.

In November 2006, the veteran met with F.T., his VA 
psychologist.  The veteran reported that he would likely be 
transferred to a new job site in the spring, where the work 
would be heavier.  The veteran continued to have intrusive 
thoughts of Vietnam on a daily basis, and to have nightmares.  
His thoughts of Vietnam impaired his concentration and 
interfered with his work.  The veteran did not socialize, and 
appeared withdrawn and isolated.  The VA psychologist 
diagnosed him with chronic, severe PTSD, and determined that 
he had a GAF score of 45.  The VA psychologist also noted 
that he was "in support of [the veteran's] appeal for an 
increase" in his PTSD rating.

In January 2007, the veteran's VA social worker, R.S., wrote 
a third letter to the VA RO.  She noted that the veteran had 
attended VA counseling from April 2004 until May 2005, and 
that he had returned to VA counseling in August 2006.  She 
further noted that he was experiencing symptoms including 
hyperarousal, intrusive thoughts, and isolation.  She noted 
that he had difficulty concentrating, which was disrupting 
his work and home life.  The VA social worker described the 
veteran's symptoms as severe and worsened, and said that they 
affected him occupationally, socially, and emotionally.

Also in January 2007, the veteran saw his VA clinician, T.W., 
who continued his medications for two months.  He noted that 
the veteran had no suicidal or homicidal ideation, and that 
his most recent GAF score, from January 2007, was 45.

In March 2007, the veteran met with F.T., his VA 
psychologist.  He stated that his family was falling apart, 
and that his job remained a constant source of stress.  He 
further stated that he was continuing to drink alcohol.  He 
exhibited no signs of suicidal or homicidal ideation, 
auditory or visual hallucinations, or psychosis.  The VA 
psychologist offered him psychiatric hospitalization, but the 
veteran apparently declined.

Also in March 2007, the veteran saw his VA clinician, T.W., 
who continued his medications for two months.  He noted that 
the veteran had no suicidal or homicidal ideation.

In April 2007, the veteran's VA psychologist, F.T., wrote a 
second letter to the VA RO noting the veteran's rating of 50 
percent disabling for PTSD, and stating that he was in 
support of the veteran's appeal for an increase of that 
rating.  He wrote that the veteran continued to have severe 
and chronic nightmares and traumatic combat memories.  
Furthermore, he stated that the veteran experienced enormous 
stress at work, and noted that "[i]t is uncertain how long 
he can continue to be employed."

The veteran returned to his VA psychologist, F.T., in April 
2007.  He had experienced suicidal thoughts, plans, or 
ideations within the prior two weeks, but was not imminently 
suicidal at the time of the examination.  The veteran was 
preparing for a shift at work from the night shift to the day 
shift.

In June 2007, the veteran again saw his VA psychologist, F.T.  
He noted that the veteran appeared sad, anxious, alert, 
responsive, open, candid, and angry, and that he was 
suppressing his emotions.  Also in June 2007, the veteran saw 
his VA clinician, T.W., who continued his medications for two 
months.  He noted that the veteran had no suicidal or 
homicidal ideation, and that his most recent GAF score, from 
April 2007, was 45.

On 6, July 2007, the veteran saw his VA psychologist, F.T., 
who advised him to take better care of his health.  It was 
noted the veteran was depressed, isolated and acknowledged 
drinking binges. 

In August 2007, the veteran saw his VA clinician, T.W., who 
continued his medications for two months.  He noted that the 
veteran had no suicidal or homicidal ideation, and that his 
most recent GAF score, from July 2007, was 45.

In October 2007, the veteran returned to his VA psychologist, 
F.T., who noted that the veteran was having nightmares of 
helicopters hovering overhead, which caused him to awaken.  
Upon awakening, the veteran would find that no helicopter was 
there.  Additionally, the veteran noted that he was on sick 
leave from work for his heart problems, and that he doubted 
that he would return to work when his sick leave expired.  
The veteran also reported having additional family problems.  
The VA psychologist again noted that he was in support of the 
veteran's claim for a disability rating greater than 50 
percent for his PTSD.

Also in October 2007, the veteran visited his VA clinician, 
T.W., who continued his medications.

In December 2007, the veteran returned to his VA clinician, 
T.W., who continued his medications for one-and-a-half 
months.  He noted that the veteran had no suicidal or 
homicidal ideation, and that his most recent GAF score, from 
October 2007, was 45.

In January 2008, the veteran met with F.T., his VA 
psychologist, who noted that the veteran "is unable and 
unlikely to return to work."  He found that the veteran 
showed no signs of suicidal or homicidal ideation, or of 
auditory or visual hallucinations.

In February 2008, the veteran returned to his VA clinician, 
T.W., who continued his medications for two months.  He noted 
that the veteran had no suicidal or homicidal ideation, and 
that his most recent GAF score, from January 2008, was 45.  
He also noted that the veteran had not worked for seven 
months, and that his PTSD group therapy was bringing up old 
memories.  Also in February 2008, the veteran saw F.T., his 
VA psychologist, who noted the veteran's continuing family 
difficulties.

In February 2008, the veteran was provided with a fourth VA 
examination, by the same examiner as in February 2006.  The 
VA examiner reviewed the claims file.  The veteran noted that 
he had last been employed in July 2007, and that he had left 
that job because of his heart and hip problems, although he 
had also missed time from work when he felt upset.  The 
veteran reported having some suicidal ideation.  The VA 
examiner diagnosed the veteran with PTSD with a significant 
amount of depression and anxiety.  He stated that the veteran 
was easily upset, tended to isolate himself, had sleeping 
difficulties, was hypervigilant, had an irritable mood and 
temperament, and had intrusive thoughts and memories of his 
time in Vietnam, as well as some survivor's guilt.  The 
veteran had a GAF score of 45.

In June 2008, veteran saw his VA psychologist, F.T., who 
diagnosed the veteran with chronic, severe PTSD, and noted 
that he had a GAF score of 48.  He also noted that the 
veteran was denied an increased rating above 50 percent 
disabling for his PTSD, and urged that the veteran appeal 
based on his PTSD symptoms and unemployed status.

At a Board hearing in July 2008, the veteran testified that 
he was taking medications for PTSD.  He also testified that 
he had difficulty completing everyday tasks, and that he had 
panic attacks, depression, episodes of violence, chronic 
nightmares, flashbacks, and difficulty adapting to stressful 
situations.  He noted that he had been unemployed since July 
2007.

As stated above, the evidence reflects that prior to July 6, 
2007, the veteran's PTSD symptoms more closely resemble the 
criteria for a 70 percent rating.  There is no evidence that 
the PTSD resembled the criteria for a 100 percent rating 
before July 6, 2007.  Although he had fluctuations in the 
severity of his symptoms, as shown in the records, overall 
his PTSD symptoms were shown to remain at 70 percent 
disabling.  Prior to July 6, 2007, the veteran maintained 
employment, albeit mostly during a night shift which put him 
in contact with fewer of his colleagues, and allowed him to 
isolate himself.

As of July 6, 2007, the evidence is shown to more closely 
resemble the criteria for a 100 percent staged rating.  See 
Hart, supra.  This is due to the record of the July 2008 
Board hearing, in which the veteran stated that he had been 
unemployed since July 2007.  It is also due to the VA 
treatment record of January 2008, in which the veteran's 
regular VA psychologist noted that the veteran was unable and 
unlikely to return to employment.

Resolving the doubt in the veteran's favor, a review of the 
evidence reveals that overall, the degree of social and 
occupational impairment caused by the veteran's PTSD symptoms 
as of July 6, 2007, approximates the criteria for a 100 
percent rating.  The Board notes that the frequent and 
detailed treatment records from the veteran's VA 
psychologist, F.T., from December 2004 through June 2008, 
were of particular assistance in identifying the extent of 
the veteran's PTSD.  In this decision, the Board considered 
the rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has 
considered the symptoms indicated in the rating criteria as 
examples or symptoms "like or similar to" the veteran's 
PTSD symptoms in determining the appropriate schedular rating 
assignment, and, although noting which criteria have not been 
met, has not required the presence of a specified quantity of 
symptoms in the Rating Schedule to warrant the assigned 
rating for PTSD.  See Mauerhan, supra. 
 
The medical evidence shows that the veteran's PTSD as of July 
6, 2007, is manifested by total occupational and social 
impairment due to gross impairment in thought processes and 
communication, intermittent inability to perform activities 
of daily living, suicidal ideation, anxiety, insomnia, 
nightmares, flashbacks, panic attacks, irritability, and 
isolation.  Although such symptoms do not encompass all of 
those mentioned in the Rating Schedule for a 100 percent 
rating, when considered with medical opinions that the 
veteran is unemployable, the Board finds evidence similar to 
total occupational impairment for a 100 percent rating.  
Given the above analysis and evidence, the Board concludes 
that the veteran's PTSD as of July 6, 2007, more closely 
approximates a 100 percent disability rating.  38 C.F.R. § 
4.7.

Given the above analysis and evidence, the Board concludes 
that the veteran's PTSD more closely approximates a 70 
percent rating prior to July 6, 2007, and a 100 percent 
disability rating as of July 6, 2007.  38 C.F.R. § 4.7.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted prior to July 6, 2007, subject to the laws and 
regulations governing the award of monetary benefits.

As of July 6, 2007, a disability rating of 100 percent for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran filed claims for service connection for a heart 
condition and for sleep apnea, both as secondary to his 
service-connected PTSD, in September 2006.  Additional 
development is needed prior to further disposition of these 
claims.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

The veteran has extensive VA and private medical records 
regarding his heart conditions dating from January 2004 
through May 2008, which include diagnoses of heart 
conditions.  The veteran underwent an electrocardiogram (EKG) 
and a stress test at a VA medical center in January 2004, 
which revealed an indeterminate inferior wall infarct, a 
small fixed inferior wall defect, and a mild inferior wall 
hypokinesis.  He was also diagnosed with cardiomyopathy 
(heart muscle disease) by a private physician in June 2005.  
Moreover, a second private physician opined in August 2006 
that although "the sleep apnea and coronary artery disease 
do not appear to be directly caused by the post traumatic 
stress disorder, the symptoms associated with the post 
traumatic stress disorder can exacerbate these other medical 
problems."  The Board notes that this physician, while 
raising the hypothetical possibility of exacerbation, did not 
opine as to whether the veteran's PTSD did exacerbate these 
conditions.

On remand, the AOJ should obtain all of the medical records 
showing treatment for the veteran's heart conditions which 
are not already of record.

Additionally, the veteran should be afforded an examination 
by an appropriate cardiovascular specialist.  The examiner 
should review the veteran's medical records.  The examination 
report should clearly indicate the current diagnosis, if any, 
for the veteran's heart condition(s).  In addition, the 
examiner should provide an opinion as to whether the 
veteran's condition, if any, is etiologically related to his 
time in service.  The examiner should provide his opinion as 
to whether any current heart disabilities were either (1) 
proximately caused by or (2) proximately aggravated by the 
veteran's PTSD.  If the veteran's PTSD has aggravated any 
heart condition(s), the examiner is asked to specify, if 
possible, to what degree the PTSD has aggravated the heart 
condition(s).

The veteran also has extensive VA and private medical records 
regarding his sleep apnea dating from June 2005 to November 
2007, which include the use of sleep-assistive devices.  
These records include a June 2005 VA treatment record showing 
a 5 millimeter (mm) nodule, identified as a likely granuloma, 
in the right lung.  They also include an April 2006 VA 
treatment record stating that the veteran's sleepiness (but 
not necessarily his sleep apnea) may be secondary to his 
medications for PTSD.

On remand, the AOJ should obtain all of the medical records 
showing treatment for the veteran's sleep apnea which are not 
already of record.

Additionally, the veteran should be afforded an examination 
by an appropriate specialist.  The examiner should review the 
veteran's medical records.  The examination report should 
clearly indicate the current diagnosis, if any, for the 
veteran's sleep apnea condition.  In addition, the examiner 
should provide an opinion as to whether the veteran's 
condition, if any, is etiologically related to his time in 
service.  The examiner should provide his opinion as to 
whether any current sleep apnea was either (1) proximately 
caused by or (2) proximately aggravated by the veteran's 
PTSD.  If the veteran's PTSD has aggravated his sleep apnea 
condition, the examiner is asked to specify, if possible, to 
what degree the PTSD has aggravated the sleep apnea 
condition.  The examiner should also note the extent to which 
the veteran's sleeping condition, if any, is psychological 
rather than respiratory or neurological in nature.




Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for sleep apnea since 
November 2007 and for heart disease since 
May 2008, and attempt to obtain records 
from each health care provider that he 
identifies who might have available 
records, if not already in the claims 
file.  If records are unavailable and 
future attempts to retrieve the records 
are futile, notations to that effect 
should be annotated in the claims folder.

2.  After completion of the above, 
schedule the veteran for an examination by 
an appropriate cardiovascular specialist 
to determine the nature, extent, and 
etiology of his heart condition(s).  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should express an opinion as to whether 
the veteran's heart condition(s), if any, 
are etiologically related to his time in 
service.  The examiner should provide his 
opinion as to whether any current heart 
disabilities were either (1) proximately 
caused by or (2) proximately aggravated by 
the veteran's PTSD.  If the veteran's PTSD 
has aggravated any heart condition(s), the 
examiner is asked to specify, if possible, 
to what degree the PTSD has aggravated the 
heart condition(s).

3.  After completion of the above, 
schedule the veteran for an examination by 
an appropriate specialist to determine the 
nature, extent, and etiology of his sleep 
apnea condition.  The claims file should 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should express an 
opinion as to whether the veteran's sleep 
apnea condition, if any, is etiologically 
related to his time in service.  The 
examiner should provide his opinion as to 
whether any current sleep apnea was either 
(1) proximately caused by or (2) 
proximately aggravated by the veteran's 
PTSD.  If the veteran's PTSD has 
aggravated any sleep apnea condition, the 
examiner is asked to specify, if possible, 
to what degree the PTSD has aggravated the 
sleep apnea condition.  The examiner 
should also explain whether the veteran's 
PTSD medications could have caused or 
aggravated his sleep apnea, taking into 
account the April 2006 entry in the 
veteran's VA treatment record.  The 
examiner should also note the extent to 
which the veteran's sleeping condition, if 
any, is psychological rather than 
respiratory or neurological in nature.

5.  After completion of the above, the AOJ 
should readjudicate the veteran's claims 
for service connection for a heart 
condition and sleep apnea, as secondary to 
his service-connected PTSD, to include 
consideration of the claim on the basis of 
aggravation under the holding reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case that 
includes consideration of 38 C.F.R. § 
3.310 (2007).  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


